                 Case 2:17-cr-00201-RSM Document 58 Filed 03/05/21 Page 1 of 2




 1                                                              Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                     NO. 16-CR-201-RSM
10                             Plaintiff
11                       v.                         ORDER GRANTING SECOND
                                                    STIPULATED BRIEFING
12    GEORGE STEPHEN McGOWAN,
                                                    SCHEDULE
13
                         Defendant.
14
15
            This Court, having reviewed the Stipulated Motion of the Parties proposing
16
     a briefing schedule for the defendant’s motion for reduction in sentence, hereby states
17
     that IT IS ORDERED the motion be granted and that the briefing schedule is as follows:
18
            a.       Counsel for the defendant shall file a motion for reduction in sentence on or
19
                     before March 26, 2021;
20
            b.       The government’s response shall be filed on or before April 9, 2021; and
21
            b.       Any reply should then be filed on or before April 16, 2021, and the matter
22
                     noted for that date.
23
            DATED this 5th day of March, 2021.
24
25
26
                                                   A
                                                   RICARDO S. MARTINEZ
27                                                 CHIEF UNITED STATES DISTRICT JUDGE
28
     ORDER SETTING BRIEFING SCHEDULE/                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. McGowan, 16-CR-201-RSM - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:17-cr-00201-RSM Document 58 Filed 03/05/21 Page 2 of 2




 1
     Presented by:
 2
 3 /s/ Helen J. Brunner
   HELEN J. BRUNNER
 4
   Assistant United States Attorney
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER SETTING BRIEFING SCHEDULE/                          UNITED STATES ATTORNEY
                                                              700 STEWART STREET, SUITE 5220
     United States v. McGowan, 16-CR-201-RSM - 2
                                                                SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
